DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 8/30/21. Claims 9, 10, 18, 23, and 24 have been canceled. Claim 1 has been amended. Claims 1-8, 11-17, 19-22, and 25 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8, 11-17, 19-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen WO_2015157876_A1 in view of Ohlsson USPA_20040053022_A1 and Best WO_2015123172_A1.
1.	Regarding Claims 1-8, 11-14, 16, 17, 19-22, and 25, Shen discloses a multilayer film (corresponds to claimed sheet) comprising two outer layers (corresponds to claimed skin and optional intermediary layer) and a core layer (corresponds to claimed core layer) comprising a polyethylene polymer (paragraph 0010) comprising over 75-100 mol% ethylene derived units (paragraph 0018) having a density of about 0.910 to about 0.940 g/cm3 (as being claimed in instant Claims 1 and 11), a melt index (I2.16) of about 0.4, a melt index ratio (I21.6/I2.16) of up to about 25 (paragraph 0010) (as being claimed in instant Claims 12-15), with a weight average molecular weight (Mw) falling into the claimed range (paragraph 0035) of instant Claim 1.  Shen also discloses how said two outer layers (corresponds to claimed skin and optional intermediary layer) and a core layer (corresponds to claimed core layer) can comprise 50 wt% of the polyethylene polymer based upon the total weight of said two outer layers (corresponds to claimed skin and optional intermediary layer) and a core layer (corresponds to claimed core layer) as well as contain a different polyethylene polymer with a different density too (paragraph 0049) as is being claimed in Claims 19-22; wherein said different PE polymer can be ZN LLDPE (paragraphs 0003, 0012, 0029, 0030, 0047, and 0051).  Shen further discloses its invention can be used as a liner (paragraph 0059) as is being claimed in Claim 25.  
2.	However, Shen does not disclose the claimed thickness. Also, Shen does not disclose the claimed comonomer distribution.
Ohlsson discloses making liners (paragraph 0221), similar to Shen, can have a thickness of up to 500 microns (Claim 14) which results in improved optical and mechanical properties (Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner, of Shen, by using a thickness of up to 500 microns, as disclosed by Ohlsson.  Although Shen in view of Ohlsson do not explicitly disclose using a thickness of 508 microns or above, the Examiner respectfully submits that it would have been obvious to select a thickness based on end-user, product specifications.  Applicants have not indicated how the instantly claimed thickness value results in unexpected and surprising properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.
5.	Best discloses forming polyethylene (Title) and articles thereof such as industrial liners (paragraph 0124). Best further discloses that polyethylenes having a broad orthogonal composition distribution (BOCD) in which the comonomer is incorporated preferentially in the high molecular weight chains can lead to improved physical properties, for example, stiffness, toughness, processability, and environmental stress crack resistance (ESCR), among others (paragraph 0027). Best further discloses that because of the improved physical properties of polymers with orthogonal composition distributions needed for commercially desirable products, controlled techniques for forming polyethylene copolymers having a broad orthogonal composition distribution may be beneficial (paragraph 0027).
Shen, by using the known techniques to affect its PE having an orthogonal comonomer distribution, as disclosed by Best. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved physical properties, for example, stiffness, toughness, processability, and environmental stress crack resistance.
7.	Although the claimed dart drop impact strength (DIS) is not explicitly disclosed by Shen in view of Ohlsson and Best, it does state that dart impact strength is a concern of its invention (Shen:  paragraphs 0002 and 0008).  Given that Shen discloses the claimed composition, it would be expected for it to inherently possess the claimed physical properties of DIS, tensile strength, permeance, and melt strength found in instant Claims 1-8, 16, and 17.  "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
8.	Regarding Claim 15, Shen in view of Ohlsson and Best suggests a melt flow ratio can be 30 (Ohlsson: Claim 17).
Response to Arguments
Applicant’s arguments, filed 8/30/21, with respect to the rejection(s) of claim(s1-8, 10-22, and 25 under Shen in view of Ohlsson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shen in view of Ohlsson and Best.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 18, 2021